724 N.W.2d 472 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Otis MYLES, Jr., Defendant-Appellant.
Docket Nos. 131888, 131889, COA Nos. 260806, 260809.
Supreme Court of Michigan.
December 13, 2006.
On order of the Court, the application for leave to appeal the June 27, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would remand for performance of testing as originally ordered by the trial court.